DETAILED ACTION

This communication is in response to Application No. 17/477,368 filed on 9/16/2021.  The preliminary amendment presented on 4/29/2022, which cancels claim 1 and adds claims 2-8, is hereby acknowledged.  Claims 2-8 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2022 is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,134,113 (hereinafter Patent ‘113).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘113 teaches as follows:
	
Applicant’s claim 2
Claim 1 of Patent ‘113
A computer-implemented for synchronizing a user interface (UI) state of content of a host application on a host device with a client application on a client device, the method comprising:
A computer program product comprising a non-transitory computer-readable storage medium containing computer program code that causes one or more processors, when executing the computer program code, to perform operations, the computer program code comprising instructions to: 
synchronize a user interface (UI) state of content of a host application on a host device with a client application on a client device by: 
receiving an event to synchronize the UI state of the content of the host application,
receiving an event to synchronize the UI state of the content of the host application;
determining content data of the UI state of content displayed by the host application, and
determining content data of the UI state of displayed content displayed by the host application; and 
transmitting, to the client device, content data that is related to the UI state of the content of the host application, where the host application is configured to show a distinct but synchronized UI to support the continuing operation of the host application at the client device;
transmitting to the client device related content data that is related to the UI state of the content of the host application but is generated based on distinct application content, wherein the host application is configured to continue receiving user input at the host device and update the display of the host device, 
wherein the client application is configured to display a UI state of content of the client application, based on the related content data transmitted from the host application,
wherein the client application is configured to display a UI state of content of the client application, based on the related content data transmitted from the host application, using at least one client display interface associated with the client device, and 
wherein the client application in a first state is independent of the host application to process a first client user input and update the client UI by itself, while the updated client UI is still based on at least the related content data transmitted from the host application to maintain the synchronization, and
wherein the client application depends on the host application to process user commands to the UI state of content of the client application, but the client application is configured to navigate a user interface of the UI state of content at the client device independent of the host application; 
wherein the client application in a second state depends on the host application to process a second client user input by sending its corresponding input request to the host application,
receive a request generated by the client application in response to a user command at the client device, the request including content data associated with the user command;
while the host application processes the request and updates the UI -2-synchronization with an updated UI state of content on the host device and an updated UI state of content on the client device.	
generate an updated UI state of the content of the host application at the host device based on the request; and 
transmit updated content data corresponding to the updated UI state of content of the host application to the client device.


	Therefore, Patent ‘113 teaches similar limitations of claims 2. Rest of claims 3-8 are rejected for the dependency on the rejected claim 2.

Claims 2-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,616,295 (hereinafter Patent ‘295).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘295 teaches similar limitations as presented above.

Claims 2-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,298,642 (hereinafter Patent ‘642).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘642 teaches similar limitations as presented above.

Claims 2-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,438,697 (hereinafter Patent ‘697).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘697 teaches similar limitations as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
October 8, 2022